Citation Nr: 0306771	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  95-35 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
residuals of fractured middle and ring fingers, left (minor) 
hand.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, variously claimed as schizophrenia, 
post traumatic stress disorder (PTSD), and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to February 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied the claims 
on appeal.

This case was remanded by the Board in February 2001 for 
further development and is now ready for appellate review.

Parenthetically, the Board notes that the veteran indicated 
that he wished to withdraw his claim for an increased rating 
by correspondence dated in July 2002.  However, given the 
general tenor and disjointedness of the letter, the veteran's 
over-all psychiatric picture, and the representative's on-
going pursuit of the claim, the Board finds that the claim is 
still on appeal.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  There are currently no chronic residuals of a fractured 
left middle and ring finger shown.  There is no objective 
clinical evidence of ankylosis of the fingers.

3.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of a psychiatric disorder.

4.  The medical evidence is negative for a psychiatric 
disorder for many years after service separation.

5.  There is no medical evidence on file which established a 
medical nexus between military service and the veteran's 
current psychiatric complaints.

6.  The medical evidence of record of record fails to 
establish that the veteran has a current medical diagnosis of 
PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the residuals 
of fractured middle and ring fingers, left (minor) hand have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 
4.71a, Diagnostic Code (DC) 5223 (2001) (2002).

2.  An acquired psychiatric disorder, variously claimed as 
schizophrenia, PTSD, and bipolar disorder, was not incurred 
in or aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased (Compensable) Rating for the 
Residuals of Fractured Middle and Ring Fingers, Left (Minor) 
Hand

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002). 

While this appeal was pending, the applicable rating criteria 
for ankylosis and limitation of motion of the hands was 
amended effective August 26, 2002.  See 67 Fed. Reg. 48,784 
(July 26, 2002).  The timing of this change in the 
regulations requires the Board to first consider whether the 
amended regulation is more favorable to the veteran than the 
prior regulation, to include separately applying the pre-
amendment and amended version to determine which version is 
more favorable.  If the amended version is more favorable, 
the Board will apply the amended version from the effective 
date of the amendment and the pre-amendment version for any 
period preceding the effective date; however, the effective 
date cannot be earlier than the effective date of the change.  
In applying either version, all evidence of record must be 
considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that the RO did not readjudicate the 
veteran's finger disability based on the revised criteria 
prior to the transfer of the claims file to the Board.  
However, as the schedular ratings applicable to the claim for 
residuals of fractured middle and ring fingers (DC 5223) did 
not change as a result of these revisions, the Board finds 
that no prejudice will result to the veteran by way of 
appellate review of the claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also VAOPGCPREC 16-92 
(July 24, 1992).  Further, although the Board finds no 
differences between the amended provisions of the Rating 
Schedule and the prior version with respect to the ratings 
assigned to the veteran's disabilities, the amended 
provisions will be applied as "more favorable" to the 
veteran in light of the revisions to the explanatory sections 
of the Rating Schedule.  See VAOPGCPREC 11-97, pp 5-6 (March 
25, 1997).

The RO has rated the residuals of the veteran's fractured 
fingers under DC 5223.  Under both the pre-amendment and 
amended regulations, the only rating available under DC 5223 
is a 10 percent rating for favorable ankylosis of the middle 
(now called "long" finger) and ring fingers on either the 
major or minor hand.  

After a review of the record, the Board concludes that a 
compensable evaluation for the residuals of fractured middle 
(long) and ring fingers is not warranted at this time.  To 
this end, the Board places significant probative value on the 
most recent VA examination report dated in January 2002.  
After a review of the past medical history and a physical 
examination, the examiner concluded that the veteran had no 
residuals of the fracture of the middle (long) and ring 
fingers on the left.  This finding is consistent with the 
outpatient treatment records showing no treatment for the 
residuals of the fractures of the middle (long) and ring 
fingers.  Thus, as there is no chronic disability currently 
shown, there is no basis on which to assign a compensable 
rating.

II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder

The veteran asserts, in essence, that he developed an 
acquired psychiatric disorder after he participated with the 
CIA and FBI in suppressing a Russian overthrow of the 
government at Love Field in Dallas, Texas, on October 31, 
1980.  Although he acknowledged that he was not on active 
duty at the time, he maintains that it was a military action 
and service connection is, therefore, warranted.  He also 
filed a claim for PTSD and alternatively asserted that it was 
incurred in October 1980 and/or in Vietnam.  The Board also 
notes multiple psychiatric diagnoses reported in the claims 
file, including schizophrenia, bipolar disorder, and 
depression, among others.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2002).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Further, to the extent the veteran asserts a specific claim 
for PTSD, the Board notes that service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2002).  

As an initial matter, the Board notes that the service 
medical records are completely negative for complaints of, 
treatment for, or diagnosis of a psychiatric disorder.  
Significantly, the service separation examination shows a 
normal psychiatric evaluation.  Therefore, there is no 
evidence of a chronic psychiatric disorder shown during the 
veteran's confirmed period of active duty service.  

Next, there is no evidence of continuity of symptomatology as 
evidenced by the absence of treatment for a psychiatric 
disorder for many years after service.  Of note, a letter 
from a private treating physician dated in September 1977, 
addressed to the veteran's mother, indicates that the veteran 
was initially treated in May 1976 for severe anxiety 
neurosis.  The physician suggested that the veteran's 
symptoms were on-going and he recommended additional medical 
care.  In early 1982, a Public Guardian was appointed for the 
veteran in California.  In June 1982, he was placed in the 
custody of the State of Texas as a "Mentally Ill Person."  
He claimed to be Commodore Perry of the U.S. Navy and Prince 
Philip of England.  When he filed his claim in 1994, he 
claimed that he developed PTSD in October 1980 and in 
Vietnam.  Extensive medical records dated from the 1990s show 
on-going treatment for multiple psychiatric disorders, 
variously diagnosed as alcohol detoxification, panic 
disorder, decompensation of schizophrenia, chronic 
undifferentiated type, and depression.  

Nonetheless, the Board places significant probative value on 
the, at a minimum, nearly 7-year gap between discharge from 
military service and the first reported medical history of a 
psychiatric disorder and finds that the post-service 
symptomatology is too remote in time to support a finding of 
in-service onset, particularly given the lack of continuity 
of symptomatology during the multi-year gap between military 
discharge in 1969 and the first mention of a psychiatric 
disorder in 1976.  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
current complaints to active military service.  The mere 
contentions of the veteran as to a medical nexus, no matter 
how well-meaning, without supporting medical evidence that 
would etiologically relate his complaints with an event or 
incurrence while in service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

To that end, the Board places significant probative value on 
a February 2002 VA examination, undertaken specifically to 
address the issue on appeal.  Specifically, the examiner 
noted a history of multiple past hospitalizations for 
psychiatric and substance abuse problems, including diagnoses 
for bipolar disorder, alcohol dependence, paranoid 
schizophrenia, and schizoaffective disorder.  The veteran 
admitted to in-patient psychiatric treatment as early as 
1981.  He told the examiner that his problems started on 
October 31, 1980, when Russians invaded the United States at 
Love Field and tried to start WW III.  He reported that he 
and three Secret Service agents were able to save Ronald 
Reagan's life shortly before he became president.  He told 
the examiner that he was "some kind of Howard Hughes 
experiment" but would not elaborate.  He traced his 
disability to the actions he took in October 1980 and thought 
that it should be service-connected even though he was not in 
the military service at the time.  He went on to describe 
interactions with Jimmy Carter, the Shah of Iran, Marlon 
Brando (who he claimed was his biological father), Jack 
Nicholson (who he claimed was his brother), and Victor 
Balenko (a Russian MIG pilot).  After a mental status 
examination, the final diagnosis was schizoaffective 
disorder.

In a March 2002 addendum, the examiner specifically concluded 
that there was no claim of stressors related to military 
service.  The examiner noted no evidence of any 
substantiation of the events in October 1980.  The examiner 
opined that the veteran's schizoaffective disorder had 
nothing to do with the veteran's military service and was 
more likely related to events that occurred significantly 
after his period of active military service.  To that end, 
the examiner highlighted that there was no evidence of any 
psychotic or mood disorder prior to 1978 (nearly 10 years 
after the veteran was separated from military service).  
Similarly, neither outpatient treatment records nor 
hospitalization notes establish a medical nexus between 
military service and the veteran's extensive psychiatric 
history.  Therefore, the Board finds that there is no medical 
nexus between the veteran's current psychiatric complaints 
and active military service in Vietnam.  Since the evidence 
is uncontroverted that the veteran was not on active duty in 
1980, there is no basis to grant service connection for any 
alleged events that took place at that time.

The Board has considered the various written statements 
submitted by the veteran.  Although his statements and 
testimony are deemed truthful and probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
His assertions as to such relationship are not deemed to be 
credible in light of the other objective evidence of record 
showing no chronic psychiatric disorder in-service, no 
continuity of symptomatology, and no medical nexus.  In the 
absence of a chronic disability shown during military 
service, the lack of post-service treatment for many years 
after service separation, and no objective medical evidence 
of a nexus between military service and the veteran's current 
complaints, his claim for service connection must be denied.

Moreover, to the extent the veteran made a specific claim for 
PTSD, the Board concludes that the claim must be denied.  
Significantly, service connection for PTSD requires a 
diagnosis of PTSD.  38 C.F.R. § 3.304(f) (2002); Cohen v. 
Brown, 10 Vet. App. 128, 130 (1997).  In this case, a 
diagnosis of PTSD has never been confirmed.  As noted above, 
the most recent VA examination specifically determined that 
the veteran asserted no stressors related to his active duty 
service.  Because the medical evidence of record does not 
establish the first element of the claim (a diagnosis of 
PTSD), there is no need for the Board to reach the element of 
an in-service stressor or the element of a causal nexus.  
Accordingly, the claim must necessarily be denied.

Finally, in denying the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that will substantiate his 
claims, and of the specific reasons for denying his claims.  
By virtue of the information contained in the August 1994 
rating decision, the April 1995 statement of the case, and 
the May 2002 and December 2002 supplemental statements of the 
case issued during the pendency of the appeal, the veteran 
and his representative were told that there was no evidence 
showing that he was entitled to a higher rating.  Moreover, 
they were given notice of the information, medical evidence, 
or lay evidence necessary to substantiate the claim for 
service connection.  

Further, the RO also notified the veteran by letter dated in 
October 2001 of his due process rights under the VCAA and 
that he needed to submit evidence in support of his claim, 
such as private medical records and VA records, and that VA 
would assist him in obtaining those records.  The May 2002 
Supplemental Statement of the Case also included the 
provisions of the VCAA.  Moreover, the Board remanded the 
issues in February 2001 for further development.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that a full compliment of service medical 
records are associated with the claims file.

Further, all medical records identified by the veteran have 
been associated with the claims file, including VA outpatient 
clinical records, hospital notes, and private treatment 
records.  Moreover, the claim was the subject of a Board 
remand and the veteran recently underwent VA examinations 
expressly for the purpose of addressing the claims on appeal.  
In addition, the veteran's service representative has 
requested that the psychiatric claim undergo further 
development for records from the CIA, the FBI, and from Naval 
Intelligence.  Given that the events of October 31, 1980, 
have not been substantiated by the veteran or by historical 
record, and have been dismissed by the examining psychiatrist 
as "fixed delusions," the Board finds that an attempt to 
obtain verification of the incident with the FBI, CIA, or 
Naval Intelligence would be futile.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of these matters 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claims and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The claim for entitlement to an increased (compensable) 
rating for the residuals of fractured middle and ring fingers 
of the left (minor) hand is denied.

The claim for entitlement to service connection for an 
acquired psychiatric disorder, variously claimed as 
schizophrenia, PTSD, and bipolar disorder, is denied.


		
	Gary L. Gick
	Veterans' Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

